                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


WISCONSIN VOTERS ALLIANCE, et al.,

                       Plaintiffs,

               v.                                            Case No. 20-C-1487

CITY OF RACINE, et al.,

                       Defendants.


               ORDER DENYING MOTION FOR PRELIMINARY RELIEF


       Plaintiffs Wisconsin Voters Alliance and six of its members filed this action against the

Cities of Green Bay, Kenosha, Madison, Milwaukee, and Racine seeking to enjoin the defendant

Cities from accepting grants totaling $6,324,527 from The Center for Tech and Civic Life (CTCL),

a private non-profit organization, to help pay for the upcoming November 3, 2020 election.

Plaintiffs allege that the defendant Cities are prohibited from accepting and using “private federal

election grants” by the Elections and Supremacy Clauses of the United States Constitutions, the

National Voters Registration Act (NVRA), 52 U.S.C. §§ 20501–20511, the Help America Vote

Act (HAVA), 52 U.S.C. §§ 20901–21145, and Section 12.11 of the Wisconsin Statutes, which

prohibits election bribery. The case is before the Court on Plaintiffs’ Motion for a Temporary

Restraining Order. The defendant Cities oppose Plaintiffs’ motion and have filed a motion to

dismiss for lack of standing. Having reviewed the affidavits and exhibits submitted by the parties

and considered the briefs and arguments of counsel, the Court concludes, whether or not Plaintiffs

have standing, their Motion for a Temporary Restraining Order should be denied because Plaintiffs

have failed to show a reasonable likelihood of success on the merits.




         Case 1:20-cv-01487-WCG Filed 10/14/20 Page 1 of 3 Document 27
       It is important to note that Plaintiffs do not challenge any of the specific expenditures the

defendant Cities have made in an effort to ensure safe and efficient elections can take place in the

midst of the pandemic that has struck the nation over the last eight months. In other words,

Plaintiffs do not claim that the defendant Cities are using funds to encourage only votes in favor

of one party. It is the mere acceptance of funds from a private and, in their view, left-leaning

organization that Plaintiffs contend is unlawful. Plaintiffs contend that CTCL’s grants have been

primarily directed to cities and counties in so-called “swing states” with demographics that have

progressive voting patterns and are clearly intended to “skew” the outcome of statewide elections

by encouraging and facilitating voting by favored demographic groups.

       The defendant Cities, on the other hand, note that none of the federal laws Plaintiffs cite

prohibit municipalities from accepting funds from private sources to assist them in safely

conducting a national election in the midst of the public health emergency created by the COVID-

19 pandemic.      The defendant Cities also dispute Plaintiffs’ allegations concerning their

demographic make-up and the predictability of their voting patterns. The defendant Cities note

that municipal governments in Wisconsin are nonpartisan and that, in addition to the five cities

that are named as defendants, more than 100 other Wisconsin municipalities have been awarded

grants from CTCL. The more densely populated areas face more difficult problems in conducting

safe elections in the current environment, the defendant Cities contend, and this fact best explains

their need for the CTCL grants.

       Plaintiffs have presented at most a policy argument for prohibiting municipalities from

accepting funds from private parties to help pay the increased costs of conducting safe and efficient

elections. The risk of skewing an election by providing additional private funding for conducting

the election in certain areas of the State may be real. The record before the Court, however, does



                                                 2

         Case 1:20-cv-01487-WCG Filed 10/14/20 Page 2 of 3 Document 27
not provide the support needed for the Court to make such a determination, especially in light of

the fact that over 100 additional Wisconsin municipalities received grants as well. Decl. of

Lindsay J. Mather, Ex. D. Plaintiffs argue that the receipt of private funds for public elections also

gives an appearance of impropriety. This may be true, as well. These are all matters that may

merit a legislative response but the Court finds nothing in the statutes Plaintiffs cite, either directly

or indirectly, that can be fairly construed as prohibiting the defendant Cities from accepting funds

from CTCL. Absent such a prohibition, the Court lacks the authority to enjoin them from accepting

such assistance. To do so would also run afoul of the Supreme Court’s admonition that courts

should not change electoral rules close to an election date. Republican Nat’l Comm. v. Democratic

Nat’l Comm., 140 S. Ct. 1205, 1207 (2020).

        The Court therefore concludes that Plaintiffs have failed to show a reasonable likelihood

of success on the merits. Plaintiffs’ Motion for a Temporary Restraining Order and other

preliminary relief is therefore DENIED. A decision on the defendant Cities’ motion to dismiss

for lack of standing will await full briefing.

        SO ORDERED at Green Bay, Wisconsin this 14th day of October, 2020.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach
                                                        United States District Judge




                                                   3

         Case 1:20-cv-01487-WCG Filed 10/14/20 Page 3 of 3 Document 27
